IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 99-11410
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

           versus


     MIGUEL GARCIA,

                                               Defendant-Appellant.




           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:99-CR-114-1-Y

                            September 11, 2000

Before GARWOOD, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM*:

     Miguel Garcia appeals the district court’s denial of his

motions to suppress evidence and his motion to exclude expert

testimony. Garcia entered a conditional guilty plea, reserving the

right to appeal the district court’s denial of these motions.

Garcia   argues     that   law   enforcement   officials   did   not   have

sufficient reasonable suspicion to justify an investigatory stop of

     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the vehicle in which Garcia was a passenger; he also argues that

the length of the detention was unreasonable and became a full-

blown arrest without probable cause.            A review of the evidence

presented indicates that the officers had reasonable suspicion to

stop the vehicle based on the tip from a previously reliable

informant   and    based   on    the       officers’   surveillance    which

corroborated the confidential informant’s tip.           The approximately

forty-five minute detention of the vehicle was not unreasonable as

the officers “diligently pursued a means of investigation that was

likely to confirm or dispel their suspicions quickly, during which

time it was necessary to detain the defendant.”           United States v.

Sharpe, 470 U.S. 675, 686 (1985).          The alert by the narcotics dog

then provided probable cause to search the vehicle.             See United

States v. Zucco, 71 F.3d 188, 191-92 (5th Cir. 1995).

      Garcia argues that the district court abused its discretion in

denying his motion to exclude Sergeant H.G. Tebay’s testimony as

unqualified under Rule 702 of the Federal Rules of Evidence.             He

also argues that Sergeant Tebay’s testimony would have violated

Rule 704 which prohibits an expert from testifying concerning a

defendant’s mental state.       The district court did not abuse its

discretion in denying Garcia’s motion to exclude Sergeant Tebay’s

testimony because he was an experienced narcotics investigator who

had   knowledge   concerning    how    the    drug   distribution   business

operates which would have assisted the jury.           See United States v.


                                       2
Washington, 44 F.3d 1271, 1283 (5th Cir. 1995).     Further, such

testimony would not have violated Rule 704 as the testimony could

be considered an analysis of the evidence.    See United States v.

Speer, 30 F.3d 605, 609-10 (5th Cir. 1994).

     AFFIRMED.




                                3